SUMMARY ORDER

This cause came on to be heard on the record from the United States District *471Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Magistrate Judge Ellis’s Report and Recommendation dated February 26, 2001. The record, taken in the light most favorable to plaintiff as the party against whom summary judgment was granted, does not contain evidence from which a rational factfinder could infer that the employment decisions of which plaintiff complains were based on his age, national origin, or disability. See generally Schnabel v. Abramson, 232 F.3d 83, 91 (2d Cir.2000); Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 36-37 (2d Cir.1994).
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.